

 S130 ENR: Powell Shooting Range Land Conveyance Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. 130IN THE SENATE OF THE UNITED
		  STATESAN ACTTo require the Secretary of the Interior to
		  convey certain Federal land to the Powell Recreation District in the State of
		  Wyoming.1.Short titleThis Act may be cited as the
			 Powell Shooting Range Land Conveyance
			 Act.2.DefinitionsIn this Act:(1)DistrictThe term District means the
			 Powell Recreation District in the State of Wyoming.(2)MapThe term map means the map
			 entitled Powell, Wyoming Land Conveyance Act and dated May 12,
			 2011.3.Conveyance of land to the Powell Recreation
			 District(a)In generalAs soon as practicable after the date of
			 enactment of this Act, subject to valid existing rights, the Secretary shall
			 convey to the District, without consideration, all right, title, and interest
			 of the United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a)
			 consists of approximately 322 acres of land managed by the Bureau of Land
			 Management, Wind River District, Wyoming, as generally depicted on the map as
			 Powell Gun Club.(c)Map and legal description(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall finalize the legal description of
			 the parcel to be conveyed under this section.(2)Minor errorsThe Secretary may correct any minor error
			 in—(A)the map; or(B)the legal description.(3)AvailabilityThe map and legal description shall be on
			 file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management.(d)Use of conveyed landThe land conveyed under this section shall
			 be used only—(1)as a shooting range; or(2)for any other public purpose consistent
			 with uses allowed under the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).(e)Administrative costsThe Secretary shall require the District to
			 pay all survey costs and other administrative costs necessary for the
			 preparation and completion of any patents for, and transfers of title to, the
			 land described in subsection (b).(f)ReversionIf the land conveyed under this section
			 ceases to be used for a public purpose in accordance with subsection (d), the
			 land shall, at the discretion of the Secretary, revert to the United
			 States.(g)ConditionsAs a condition of the conveyance under
			 subsection (a), the District shall agree in writing—(1)to pay any administrative costs associated
			 with the conveyance including the costs of any environmental, wildlife,
			 cultural, or historical resources studies; and(2)to release and indemnify the United States
			 from any claims or liabilities that may arise from uses carried out on the land
			 described in subsection (b) on or before the date of enactment of this Act by
			 the United States or any person.Speaker of the House of RepresentativesVice President of the United States and President of the Senate